— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered December 19, 1989, convicting him of arson in the first degree, reckless endangerment in the first degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that there was no violation of the defendant’s statutory or due process rights (see, People v Mitchell, 80 NY2d 519; cf., People v Sloan, 79 NY2d 386).
We have examined the defendant’s remaining contention and find that it is without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.